Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
December 7, 2011 by and among STREAMLINE HEALTH SOLUTIONS, INC., a Delaware
corporation (“Company”), INTERPOINT PARTNERS, LLC, a Georgia limited liability
company (“Interpoint”), and the members of Interpoint as set forth on the
signature page thereto (the “Members”).

WHEREAS, Interpoint has agreed to sell all or substantially all of its assets to
IPP Acquisition, LLC, a Georgia limited liability company and an indirect wholly
owned subsidiary of Company (“Purchaser”), pursuant to that certain Asset
Purchase Agreement dated as of December 7, 2011 (the “Asset Purchase
Agreement”);

WHEREAS, contemporaneously with the closing under the Asset Purchase Agreement,
Company and Purchaser will authorize the issuance of a convertible unsecured
subordinated promissory note in the original principal amount of $3,000,000 (the
“Note”) to Interpoint that is convertible into shares of Common Stock (as
defined below); and

WHEREAS, the Company and Interpoint wish to provide for certain arrangements
with respect to the registration under the Securities Act of the shares of
Common Stock held by Interpoint pursuant to conversion under the terms of the
Note.

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the parties agree as follows:

1. CERTAIN DEFINITIONS. As used in this Agreement, the following terms will have
the following respective meanings:

“Best Efforts” means the commercially reasonable efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result is achieved as expeditiously as reasonably possible.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks in the State of Ohio are generally closed for business.

“Commission” means the U.S. Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, $0.01 par value, of the Company.

“Effectiveness Period” means the period beginning on the date on which a
Registration Statement is declared effective and ending on the date on which the
Selling Holders shall have sold or otherwise disposed of all the Registrable
Shares included in the Registration Statement.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor to
such statute, and the rules and regulations of the Commission issued under such
Act, as they each may, from time to time, be amended and in effect.



--------------------------------------------------------------------------------

“Holder” means Interpoint or any Permitted Transferee thereof in accordance with
Section 7.2 hereof.

“Majority in Interest of the Registrable Shares” means the Holders of greater
than 50% of all Registrable Shares (or, where reference is made to a Majority in
Interest of Registrable Shares proposed to be included in a Registration
Statement, the Holders of greater than 50% of the Registrable Shares so proposed
to be included); provided, however, that so long as the Holder is Interpoint,
Majority in Interest of the Registrable Shares shall mean W. Ray Cross acting in
his capacity as “Seller Representative” under the Asset Purchase Agreement.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Public Offering” means a public offering and sale of Common Stock for cash
pursuant to an effective Registration Statement.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements or similar documents in
compliance with the Securities Act and any applicable rules and regulations
promulgated thereunder (including, in the case of a Registration Statement on
Form S-3, Rule 415) and the automatic effectiveness or the declaration or
ordering of effectiveness of such Registration Statement or similar document by
the Commission.

“Registrable Shares” means any shares of Common Stock issued at any future time
to Interpoint or a Permitted Transferee by way of conversion under the terms of
the Note, including any Common Stock issued thereafter as a result of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation, other reorganization or otherwise.
Registrable Shares will cease to be Registrable Shares pursuant to the
provisions of Section 5.4 hereof.

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, listing fees, all fees and expenses of complying with
securities or blue sky laws, all printing expenses, fees and disbursements of
counsel for the Company and its independent public accountants, including the
expenses of any special audits required by or incident to such performance and
compliance, and legal fees and disbursements of the Selling Holders, but
excluding underwriting discounts, selling commissions, applicable transfer
taxes, if any.

“Registration Statement” means a registration statement filed by the Company
with the Commission for a Public Offering under the Securities Act (other than a
registration statement on Form S-8 or Form S-4, or their successors, or any
other form for a similar limited purpose).

“Rule 144” means Rule 144 promulgated under the Securities Act, and any
successor rule or regulation thereto, and in the case of any referenced section
of such rule, any successor section thereto, collectively and as from time to
time amended and in effect.

 

2



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated under the Securities Act, or any successor
rule or regulation providing for offering securities on a continuous or delayed
basis.

“Securities Act” means the Securities Act of 1933, and any successor to such
statute, and the rules and regulations of the Commission issued under such Act,
as they each may, from time to time, be amended and in effect.

“Selling Holder” means any Holder on whose behalf Registrable Shares are
registered pursuant to Section 2 or 3 hereof.

2. REQUIRED REGISTRATIONS.

2.1 Demand Registrations. At any time after the date hereof, a Majority in
Interest of the Registrable Shares then outstanding may, by written notice to
the Company, demand that the Company effect the registration for a Public
Offering of all Registrable Shares then outstanding either on Form S-1 (or any
other form that includes substantially the same information as would be required
to be included in a Registration Statement on such form as currently
constituted) or, to the extent the Company is eligible, on Form S-3 (or any
successor form relating to secondary offerings). The requests of the Holders of
a Majority in Interest of the Registrable Shares under this Section 2.1, shall
be binding on all Holders and, subject to the provisions of Section 4.11, no
more than two (2) registration demands may be delivered by the Holders.

2.2 Notice to Other Holders of Registrable Shares. Promptly after receipt of
notice requesting registration pursuant to Section 2.1, the Company will give
written notice of such requested registration to all other holders of
Registrable Shares. Each Holder shall have twenty (20) days after receipt of the
Company’s notice to provide written notice to the Company that such Holder
desires to participate in the registration and the amount of Registrable Shares
to be included. Upon receipt of such demand and subject to the limitations set
forth in Sections 2.3 and 5.2, the Company will use its Best Efforts to cause
all Registrable Shares requested by the Holders to be included in such
registration to be registered under the Securities Act.

2.3 Time and Value Limitations. The Company shall not be required to effect any
registration pursuant to this Section 2 unless the anticipated net aggregate
offering price of the Registrable Shares to be registered is at least $1,00,000.
Further, the Company will not be required to effect any registration pursuant to
this Section 2 within six (6) months after the effective date of any
Registration Statement that was requested pursuant to this Section 2.

2.4 Selection of Underwriter. If a Majority in Interest of the Registrable
Shares intend to distribute the Registrable Shares in an underwritten offering,
they will so advise the Company in their request. A Majority in Interest of the
Registrable Shares participating in such registration will have the right to
designate the managing underwriter, subject to the approval of the Company,
which approval may not be unreasonably withheld.

3. INCIDENTAL REGISTRATION.

3.1 Company Registration. Subject to Section 3.2, if at any time the Company
proposes to register any of Common Stock under the Securities Act, for its own
account or for the account of any holder of its securities other than
Registrable Shares, then at least twenty (20)

 

3



--------------------------------------------------------------------------------

days prior to the anticipated filing date of the applicable Registration
Statement the Company will give written notice to all Holders of such proposed
filing. The notice will describe the proposed registration and state the
intended method of disposition and provide such Holders the opportunity to
register the number of Registrable Shares as each such Holder may request,
subject in each case to the terms of this Agreement. Upon the written request of
a Holder or Holders given within twenty (20) days after the Company provides
such notice, the Company will use its Best Efforts to cause all Registrable
Shares that the Company has been requested to register to be registered under
the Securities Act to the extent necessary to permit their sale or other
disposition in accordance with the intended methods of distribution specified in
the request of such Holder(s); provided that, the Company will have the right to
postpone or withdraw any registration initiated by the Company pursuant to this
Section 3.1 without obligation to any Holder; provided, further, that in the
case of a proposed underwritten offering, the Company shall use its Best Efforts
to cause the managing underwriter or underwriters to permit each of the Holders
who have requested in writing to participate in the offering to include such
Holder’s Registrable Shares in such offering on the same terms and conditions as
are applicable to the securities of the Company or other stockholders, as the
case may be, included therein.

3.2 Excluded Transactions. The Company will not be obligated to effect any
registration of Registrable Shares under this Section 3 incidental to the
registration of any of its securities in connection with: (a) a registration on
Form S-8 relating to employee benefit plans or dividend reinvestment plans; or
(b) a registration on Form S-4 relating to the acquisition or merger after the
date hereof by the Company or any of its subsidiaries of or with any other
businesses.

4. REGISTRATION PROCEDURES. If and whenever the Company is required by the
provisions of this Agreement to use its Best Efforts to effect the registration
of any of the Registrable Shares under the Securities Act, the Company and the
Selling Holders will take the actions described below in this Section 4.

4.1 Registration Statement. The Company will prepare and (in the case of a
registration pursuant to Section 2 hereof, promptly and in any event within 90
days after the demand for registration has been delivered to the Company) file
with the Commission a Registration Statement with respect to such Registrable
Shares and use its Best Efforts to cause such Registration Statement to become
effective within ninety (90) days after the filing of such Registration
Statement. Such Registration Statement shall be for an offering to be made on a
continuous or delayed basis (a so-called “shelf registration statement”) if
(i) the Company is eligible for the use thereof and (ii) the Holders requesting
such registration have asked for a shelf registration statement, and the Company
shall keep such Registration Statement effective pursuant to Rule 415 for the
Effectiveness Period.

4.2 Amendments and Supplements. The Company will prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective during the
Effectiveness Period, and during such period to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Shares and
other securities, if any, covered by such Registration Statement until the end
of the Effectiveness Period.

 

4



--------------------------------------------------------------------------------

4.3 Cooperation. The Company will use its Best Efforts to cooperate with the
Selling Holders in the disposition of the Registrable Shares covered by such
Registration Statement, including without limitation in the case of an
underwritten offering pursuant to Section 2.1 entering into and performing
customary agreements (including an underwriting agreement in customary form with
the managing underwriter) and causing key executives of the Company and its
subsidiaries to participate under the direction of the managing underwriter in a
“road show” scheduled by such managing underwriter in such locations and of such
duration as in the judgment of such managing underwriter are appropriate for
such underwritten offering.

4.4 Copies of Prospectus. The Company will furnish to each Selling Holder,
without charge, (i) promptly after such Registration Statement is filed with the
Commission, such reasonable numbers of copies of the prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and any amendments thereto, including financial statements and schedules
and all exhibits, (ii) upon the effectiveness of such Registration Statement,
such number of copies of the prospectus included in such Registration Statement,
including all amendments and supplements thereto, and (iii) such other
documents, in each case, as the Selling Holder may reasonably request in order
to facilitate the public sale or other disposition of the Registrable Shares
owned by the Selling Holder.

4.5 Blue Sky Qualification. The Company will use its Best Efforts to register or
qualify the Registrable Shares covered by the Registration Statement under the
securities or “blue sky” laws of such states or jurisdictions in the United
States as the Selling Holders reasonably request, and do any and all other acts
and things that may be necessary or desirable to enable the Selling Holders to
consummate the public sale or other disposition in such jurisdictions of the
Registrable Shares covered by the Registration Statement, including preparing
and filing in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Effectiveness Period
(in the case of a shelf registration statement); provided, however, that the
Company will not be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to subject itself to taxation in respect of doing business in any
jurisdiction in which it would not otherwise be so subject. The Company shall
promptly notify each Selling Holder of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any Registrable Shares for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

4.6 Opinion of Counsel; Comfort Letter. In the case of an underwritten offering,
the Company will use its Best Efforts to obtain all legal opinions, auditors’
consents and comfort letters and experts’ cooperation as may be required,
including furnishing to each Selling Holder of such Registrable Shares a signed
counterpart, addressed or confirmed to such Selling Holder, of (a) an opinion of
counsel for the Company and (b) a “cold comfort” letter signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to underwriters in underwritten public offerings
of securities.

 

5



--------------------------------------------------------------------------------

4.7 Listing and Transfer Agent. The Company will cause all Registrable Shares
covered by the Registration Statement to be listed on each securities exchange
or automated quotation system on which the Common Stock is then listed. The
Company will provide and cause to be maintained a transfer agent and registrar
for all Registrable Shares covered by the Registration Statement not later than
the effective date of such Registration Statement. The Company will pay all fees
and expenses in connection with satisfying its obligations under this
Section 4.7.

4.8 General Compliance with Federal Securities Laws; Section 11(a) Earning
Statement. The Company will use its Best Efforts to comply with the Securities
Act, the Exchange Act and any other applicable rules and regulations of the
Commission, and make available to its securities holders, as soon as reasonably
practicable, an earning statement covering the period of at least twelve
(12) months after the effective date of such Registration Statement, which
earnings statement shall be in a form complying with and satisfying
Section 11(a) of the Securities Act and any applicable regulations thereunder,
including the provisions of Rule 158.

4.9 Notice of Prospectus Defects. The Company will immediately notify the
Selling Holders of the happening of any event, as a result of which the
prospectus included or to be included in the Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing (provided
that such notice shall not contain any material, non-public information). The
Company will promptly revise such prospectus as may be necessary so that such
prospectus shall not include an untrue statement of a material fact or omit to
state such a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing. The Company will promptly deliver copies of such revised prospectus to
the Selling Holders. Following receipt of the revised prospectus, the Selling
Holders will be free to resume making offers of the Registrable Shares. The
Company will extend the period during which the Registration Statement must be
kept effective pursuant to this Agreement by the number of days during the
period from and including the date of giving such notice to and including the
date when the Selling Holders shall have received copies of the revised
prospectus.

4.10 Company Lock-Up. In the case of an underwritten offering requested to be
effected by the Holders pursuant to Section 2, the Company will refrain, without
the consent of the managing underwriter, for a period from fifteen (15) days
before the effective date of the registration sale until ninety (90) days after
such effective date, from directly or indirectly selling, offering to sell,
granting any option for the sale of, or otherwise disposing of any Common Stock
or securities convertible into Common Stock other than pursuant to Company
employee equity plans. The Company Lock-Up may be extended for an additional
ninety (90) days (not to exceed one hundred eighty (180) days total) if required
in the reasonable judgment of the underwriter.

4.11 Delay of Registration and Suspension of Offering. If at any time (a) after
a request to effect a registration pursuant to Section 2 of this Agreement or
(b) after a Registration Statement has become effective, the Company is engaged
in any plan, proposal or agreement

 

6



--------------------------------------------------------------------------------

with respect to any financing, acquisition, recapitalization, reorganization or
other material transaction or development the public disclosure of which would
be detrimental to the Company, then the Company or the Holders may direct that
such request be delayed or that use of the prospectus contained in the
Registration Statement be suspended, as applicable, for a period of up to ninety
(90) days. The Company will notify all Holders requesting the registration or
all Selling Holders, as the case may be, of the delay or suspension. In the case
of notice suspending an effective Registration Statement, each Selling Holder
will immediately discontinue any sales of Registrable Shares pursuant to such
Registration Statement until such Selling Holder has received copies of a
supplemented or amended prospectus or until such Selling Holder is advised in
writing by the Company that the then-current prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus. The Company or the
Holders may exercise the rights provided by this Section 4.11 not more than once
per requested registration. The Holders shall have the demand right reinstated
if the request is delayed or suspended as provided herein or the circumstances
set forth in Section 4.14 occur and that Section 4.14 comes into effect.

4.12 Participation by Selling Security Holders. In connection with the
preparation and filing of each Registration Statement, and before filing any
such Registration Statement or any other document in connection therewith, the
Company must give the participating Holders and their underwriters, if any, and
their respective counsel and accountants, the opportunity to participate in the
preparation of such Registration Statement, each prospectus included therein or
filed with the Commission, each amendment thereof or supplement thereto and any
related underwriting agreement or other document to be filed, and give each of
the aforementioned Persons such access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such Holders, underwriters, counsel or
accountants, to conduct a reasonable investigation within the meaning of the
Securities Act.

4.13 Requests by Selling Holders. If requested by a Selling Holder, the Company
shall (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as a Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Shares, including, without limitation, information with respect to
the number of Registrable Shares being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Shares to
be sold in such other offering provided that such information is required to be
included in the Registration Statement by the Securities Act; (ii) as soon as
practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement if
reasonably requested by a Selling Holder of such Registrable Shares.

4.14 Stop Orders. The Company shall use its Best Efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Shares for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify each Selling Holder of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

 

7



--------------------------------------------------------------------------------

4.15 Certificates. The Company shall reasonably cooperate with the Selling
Holders and, to the extent applicable, facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Selling Holders may
reasonably request and registered in such names as the Selling Holders may
request.

4.16 Notice of Effectiveness. Within two Business days after a Registration
Statement that includes the Registrable Shares is declared effective by the
Commission, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Shares (with
copies to the Selling Holders) written confirmation that such Registration
Statement has been declared effective by the Commission.

4.17 Governmental Approvals. The Company shall use its Best Efforts to cause the
Registrable Shares covered by the Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Shares.

5. CERTAIN OTHER PROVISIONS.

5.1 Additional Procedures. Each Selling Holder will take all such actions and
execute all such documents and instruments that are reasonably requested by the
Company to effect the sale of its Registrable Shares in such Public Offering,
including, without limitation, being parties to the underwriting agreement
entered into by the Company and any other Selling Holders in connection
therewith; provided, however, that the aggregate amount of any liability of any
Selling Holder pursuant to such underwriting or other agreement will not exceed
such Selling Holder’s net proceeds from such offering. In addition, each Selling
Holder will furnish to the Company such information regarding such Selling
Holder and the distribution proposed by such Selling Holder as the Company may
reasonably request in writing and as will be required in connection with any
registration, qualification or compliance referred to in Section 4.

5.2 Underwriter’s Cutback. Notwithstanding any other provision of this
Agreement, if the managing underwriter determines that the inclusion of all
shares requested to be registered in an underwritten offering would adversely
affect the offering, the Company may limit the number of Registrable Shares to
be included in the Registration Statement for such offering. If the registration
has been requested by the Holders pursuant to Section 2 hereof, the number of
shares that are entitled to be included in the registration and underwriting
will be reduced in the following manner: (a) first, shares of Company equity
securities, other than Registrable Shares, requested to be included in such
registration by stockholders will be excluded, (b) second, shares of Company
equity securities that the Company desires to include in such registration will
be excluded and (c) third, Registrable Shares requested to be included in such
registration by the Holders will be excluded. If the registration has been
initiated other than pursuant to Section 2 hereof, the number of shares that are
entitled to be included in the Registration Statement for such offering will be
reduced in the following manner: (x) first, shares of Company equity

 

8



--------------------------------------------------------------------------------

securities, other than Registrable Shares, requested to be included in such
registration by stockholders will be excluded and Registrable Shares requested
to be included in such registration by Holders will be excluded on a pro-rata
basis and (y) second, shares of Company equity securities that the Company
desires to include in such registration will be excluded. If any other
stockholders of the Company exercise a contractual demand right for registration
of equity securities of the Company concurrent with a demand request by the
Holders pursuant to Section 2 hereof, then all such demanding holders shall be
aggregated with the Holders for purposes of determining the category of
stockholders to be cutback pursuant to this Section 5.2 provided that such other
stockholders agree in writing to provide the Holders with reciprocal rights with
respect to any demand request by such other stockholders. To the extent that the
underwriters do not deem it necessary to exclude all of the shares requested to
be registered by any category of stockholders contemplated above, the number of
shares that may be included in the registration will be allocated to the members
of such category requesting registration in proportion, as nearly as
practicable, to the respective number of shares of Common Stock (assuming
conversion of any convertible securities held by such stockholders) that they
held at the time the Company gives the notice specified in Section 2 or 3.

5.3 Registration Expenses. The Company hereby agrees to pay all Registration
Expenses in connection with all registrations effected pursuant to this
Agreement. The Company, however, shall not be required to pay for any expenses
of a registration requested pursuant to Section 2 if the registration request is
withdrawn at any time at the request of a Majority in Interest of the
Registrable Shares (in which case all Holders requesting such withdrawal shall
bear such expenses). However, if the requesting Holders have learned of
information (other than information known to them at the time they made their
request) that, in the good faith judgment of the requesting Holders, is
reasonably likely to have a material adverse effect on the business or prospects
of the Company, then the Holders shall not be required to pay any of such
expenses in the case of a registration requested pursuant to Section 2.

5.4 Termination of Status as Registrable Shares. Registrable Shares will cease
to be Registrable Shares and cease to have the rights accorded to such shares
under this Agreement upon the earliest to occur of the following events:
(x) such shares shall have been sold pursuant to an effective Registration
Statement under the Securities Act or (y) such shares shall have been sold (or
have become eligible for sale without limitation as to volume) pursuant to a
transaction under Rule 144.

6. INDEMNIFICATION.

6.1 Company Indemnification. In the event of any registration of any of the
Registrable Shares under the Securities Act pursuant to this Agreement, then to
the extent permitted by law, the Company will indemnify and hold harmless each
Selling Holder, its partners, directors and officers and each other Person, if
any, who controls such Selling Holder within the meaning of the Securities Act
or the Exchange Act (each such Person being a “Covered Person”) against any
losses, claims, damages or liabilities, joint or several, to which such Covered
Person may become subject under the Securities Act, the Exchange Act, state
securities laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such

 

9



--------------------------------------------------------------------------------

Registrable Shares were registered under the Securities Act, any preliminary or
final prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement or (b) the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Company will reimburse such
Covered Person for any legal or any other expenses reasonably incurred by such
Covered Person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable to any Covered Person in any such case (x) to the extent that any such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or omission made in such Registration Statement or prospectus, or any
such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such
Covered Person specifically for use in the preparation thereof or (y) in the
case of a sale directly by a Selling Holder (including a sale of such
Registrable Shares through any underwriter retained by such Selling Holder
engaging in a distribution solely on behalf of such Selling Holder), such untrue
statement or omission was contained in a preliminary prospectus and corrected in
a final or amended prospectus, and such Selling Holder failed to deliver a copy
of the final or amended prospectus at or prior to the confirmation of the sale
of the Registrable Shares to the person asserting any such loss, claim, damage
or liability in any case in which such delivery is required by the Securities
Act.

6.2 Seller Indemnification. In the event of any registration of any of the
Registrable Shares under the Securities Act pursuant to this Agreement, then to
the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors and officers and each Person (other
than such Selling Holder), if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages
or liabilities to which the Company, such directors and officers, or controlling
person may become subject under the Securities Act, Exchange Act, state
securities laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained in any Registration
Statement under which such Registrable Shares were registered under the
Securities Act, any preliminary or final prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement or (b) the omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such Selling
Holder, specifically for use in connection with the preparation of such
Registration Statement, prospectus, amendment or supplement; provided, however,
that the obligations of such Selling Holder hereunder will be limited to an
amount equal to the net proceeds to such Selling Holder (after deducting all
underwriter’s discounts and commissions and all other expenses paid by such
Holder in connection with the registration in question) from the disposition of
Registrable Shares pursuant to such registration.

6.3 Notice of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim of the
type referred to in the foregoing provisions of this Section 6, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party, give written notice to each such indemnifying party of the commencement
of such action; provided, however, that the failure of any indemnified party to
give such notice will not relieve such indemnifying party of its obligations
under this

 

10



--------------------------------------------------------------------------------

Section 6, except to the extent that such indemnifying party is materially
prejudiced by such failure. In case any such action is brought against an
indemnified party, each indemnifying party will be entitled to participate in
and to assume the defense thereof, jointly with any other indemnifying party
similarly notified, to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and (subject to the following sentence)
after notice from an indemnifying party to such indemnified party of its
election so to assume the defense thereof, such Indemnifying party will not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof. The indemnified
party may participate in such defense at such party’s expense; provided,
however, that the indemnifying party will pay such expense if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential conflict of interests between the
indemnified party and any other party represented by such counsel in such
proceeding; provided, further, that in no event will the indemnifying party be
required to pay the expenses of more than one law firm as counsel for all
indemnified parties pursuant to this sentence. If, within 30 days after receipt
of the notice, such indemnifying party has not elected to assume the defense of
the action, such indemnifying party will be responsible for any legal or other
expenses reasonably incurred by such indemnified party in connection with the
defense of the action, suit, investigation, inquiry or proceeding. An
indemnifying party may, in the defense of any such claim or litigation, consent
to the entry of a judgment or enter into a settlement without the consent of the
indemnified party only if such judgment or settlement contains a general release
of the indemnified party in respect of such claims or litigation.

6.4 Contribution. If the indemnification provided for in Sections 6.1 or 6.2
hereof is unavailable to a party that would have been an indemnified party under
any such Section in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder will, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of such indemnifying party on the
one hand and such indemnified party on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof). The relative fault
will be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such indemnifying
party or such indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the preceding sentence. The amount paid or payable
by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to in this
Section 6.4 will include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

11



--------------------------------------------------------------------------------

7. MISCELLANEOUS.

7.1 Reports under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit such Holder to sell securities of the
Company to the public without registration and with a view to making it possible
for Holders to register the Registrable Shares pursuant to a registration
statement on Form S-3, the Company agrees from the date hereof to use its Best
Efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act, so long
as the Company remains subject to such requirements and the filing of such
reports and other documents are required for the applicable provisions of Rule
144 to apply;

(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act and take
such other actions as will permit Holders to use Form S-3 for the resale of
their Registrable Shares; and

(d) furnish to any Holder forthwith upon request (i) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, or as to its qualification as a registrant
whose securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), and (ii) such information as may be reasonably requested in availing
any Holder of any rule or regulation of the Commission that permits the selling
of any such securities without registration or pursuant to such form.

7.2 Transfer of Rights. The rights to cause the Company to register Registrable
Shares pursuant to Sections 2 and 3 may be assigned by any Holder to a Permitted
Transferee (as defined below), and by such Permitted Transferee to a subsequent
Permitted Transferee, but only if such rights are transferred to a Member or any
of its successors after satisfaction of all of its obligations set forth in the
Asset Purchase Agreement. Any transferee to whom rights under this Agreement are
transferred will (x) as a condition to such transfer, deliver to the Company a
written instrument by which such transferee agrees to be bound by the
obligations imposed upon Holders under this Agreement to the same extent as if
such transferee were a Holder under this Agreement and (y) be deemed to be a
Holder hereunder. Any Person to whom rights under this Agreement are transferred
in accordance with this Section 7.2 shall be a “Permitted Transferee.”

7.3 Governing Law. This Agreement, the rights of the parties and all claims,
actions, causes of action, suits, litigation, controversies, hearings, charges,
complaints or proceedings arising in whole or in part under or in connection
herewith, will be governed by and construed in accordance with the domestic
substantive laws of the State of Ohio, without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction.

 

12



--------------------------------------------------------------------------------

7.4 Entire Agreement; Amendment and Waiver. This Agreement, together with any
documents, instruments and certificates explicitly referred to herein,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect thereto. Any term of this Agreement may be amended
or terminated and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and a Majority in
Interest of the Registrable Shares; provided, however, that any such amendment
or waiver treats all Holders the same (without regard to any differences in
effect that such amendment or waiver may have on the Holders due to the
differing amounts of Registrable Shares held by such Holders). Any such
amendment, termination or waiver will be binding on all Holders.

7.5 Notices. All notices, requests, demands, and other communications to be made
under this Agreement must be in writing and will be deemed duly given, unless
otherwise expressly indicated to the contrary in this Agreement, (i) when
personally delivered, (ii) upon receipt of a telephonic facsimile transmission
with a confirmed telephonic transmission answer back, (iii) three (3) Business
Days after having been deposited in the United States mail, certified or
registered, return receipt requested, postage prepaid, or (iv) one (1) Business
Day after having been dispatched by a nationally recognized overnight courier
service, addressed to the parties or their permitted assigns at the following
addresses (or at such other address or number as is given in writing by any
party to the other party) as follows:

 

September 30, September 30, If to Company to:          

Streamline Health Solutions, Inc.

10200 Alliance Road

Cincinnati, Ohio 45242

Attention: Stephen H. Murdock, SVP and CFO

Facsimile No.: (513) 672-2112

Email: steve.murdock@streamlinehealth.net

with a copy to:           Benesch, Friedlander, Coplan & Aronoff LLP          

200 Public Square

Suite 2300

Cleveland, Ohio 44114

Attention: John S. Gambaccini, Esq.

Facsimile No.: (216) 363-4588

Email: jgambaccini@beneschlaw.com

 

13



--------------------------------------------------------------------------------

September 30, September 30, If to Interpoint:          

Interpoint Partners, LLC

c/o W. Ray Cross

P.O. Box 7083

Tifton, Georgia 31793

Facsimile No.:______________

Email:_____________________

with a copy to:          

Simpson Law and Mediation Service

1020 East College Avenue

Tifton, Georgia 31794

Attention: Ralph F. Simpson

Facsimile No.: (229) 388-8419

Email: rfs@simpsonmediation.com

7.6 Binding Effect; Assignment. This Agreement will be binding upon and inure to
the benefit of the personal representatives, successors and permitted assigns of
the respective parties hereto, including any Permitted Transferees.

7.7 Severability. If any provision of this Agreement is found by any court of
competent jurisdiction to be invalid or unenforceable, the parties hereby waive
such provision to the extent that it is found to be invalid or unenforceable.
Such provision will, to the maximum extent allowable by law, be modified by such
court so that it becomes enforceable, and, as modified, will be enforced as any
other provision hereof, all the other provisions hereof continuing in full force
and effect.

7.8 Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.

7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.

 

COMPANY:

   

INTERPOINT:

 

STREAMLINE HEALTH SOLUTIONS, INC.

   

 

INTERPOINT PARTNERS, LLC

By:  

/s/ Stephen H. Murdock

    By:  

/s/ Matt Seefeld

Name: Stephen H. Murdock     Name: Matt Seefeld Title: SVP and CFO     Title:
CEO      

MEMBERS:

/s/ Matt Seefeld

   

/s/ Matt Seefeld

KURT SEEFELD, executed by Matthew S.

   

MATTHEW S. SEEFELD, individually

Seefeld as agent and attorney in fact

   

/s/ Matt Seefeld

   

/s/ Matt Seefeld

PHILLIP SEEFELD, executed by Matthew S.

   

JAMES SKRINSKA, executed by Matthew S.

Seefeld as agent and attorney in fact

   

Seefeld as agent and attorney in fact

/s/ Matt Seefeld

   

/s/ Matt Seefeld

SUSAN SEEFELD, executed by Matthew S.

   

CLAY HALE, executed by Matthew S.

Seefeld as agent and attorney in fact

   

Seefeld as agent and attorney in fact

/s/ Matt Seefeld

   

/s/ Matt Seefeld

PEYTON MERONEY, executed by Matthew S.

   

JOHN SKRINSKA, executed by Matthew S.

Seefeld as agent and attorney in fact

   

Seefeld as agent and attorney in fact

/s/ Matt Seefeld

   

/s/ Matt Seefeld

E. DICE ROBERTS, executed by Matthew S.

   

MICHAEL ROBERTS, executed by Matthew S.

Seefeld as agent and attorney in fact

   

Seefeld as agent and attorney in fact

   

INTERPOINT INVESTMENT GROUP

/s/ Matt Seefeld

    By:  

/s/ Matt Seefeld

LELAND DICE ROBERTS, executed by

    Name: Matthew S. Seefeld

Matthew S. Seefeld as agent and attorney in fact

    Title: Agent and Attorney in Fact

Signature Page to Registration Rights Agreement

 

15